Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1, 2, 7, 8, 14 and 15 are amended.  Claims 1-20 are pending.

Response to Arguments
Applicant’s arguments with respect to amended claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Rogynskyy et al. (U.S. Patent Application No. 2019/0364131, hereinafter Rogynskyy) in view of Abrol et al. (U.S. Patent Application No. 20170206557, hereinafter Abrol).
With respect to claim 1, Rogynskyy discloses an apparatus comprising:
one or more processors; and a memory storing processor-executable instructions that, when executed by the one or more processors, cause the apparatus to perform operations comprising: 
receiving, from a first client device associated with a user profile and a group-based communication system, an interaction parameter, the interaction parameter identifying at an interaction activity between a user and the first client device; retrieving a historical interaction parameter associated with the user profile from a group-based communication repository based at least in part on the interaction activity, the historical interaction parameter being associated with the user profile and an interaction type associated with the interaction parameter; generating a data structure, the data structure comprising a portion associated with a comparison of the interaction parameter to the historical interaction parameter; and generating a trust score for the interaction data based at least in part on the data structure (e.g. Rogynskyy, paragraphs 0003-0004, 0029, 0047, 0066, 0077 and 0608, “…They may appear in the form of abnormal interaction patters of individuals/groups in social media”; “…communications between individuals or groups of individual…” (paragraphs 0047 and 0050); “…linking electronic activities to node profiles…include accessing a plurality of electronic activities…”; paragraph 0609, “The data processing system 9300 maintains a plurality of node profiles…Each node profile can include information such as first name, last name…each of which are represented by fields having one or more value, each value having a confident score assigned to the value.  The data processing 9300 is configured to update the plurality of node profiles using the plurality of electronic activities”; “…Each electronic activity may identity one or more participants associated with the first record object”; “…nodes can be member nodes or group nodes…”);  paragraphs 0007, 0011 and 0016,  “the method may include determining a respective set of historical electronic activities of the participant linked with each of the plurality of record objects…” paragraph 0011;  “……a record data extractor 230, an attribute value confidence scorer 235” paragraph 0081 and 0089).
Rogynskyy discloses associate with a comparison of the interaction parameter to the historical interactive parameter (e.g. paragraphs 0007, 0011 and 0016) but does not explicitly mention generating a data structure comprising this element.  However, Rogynskyy discloses the processor may be configured to store in one or more data structure associate between an identifier of the participant and the engagement profile of the participant for the particular record object (e.g. Rogynskyy, paragraphs 0013, 0091-0092).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the data structure in order to identify the data source. 
Moreover, Rogynskyy does not explicitly mention determining that the trust score is below a trust score threshold associated with the interaction activity; and generating, based at least in part on determining that the trust score is below the trust score threshold, an identity fraud notification.  However, Abrol discloses the similar feature (e.g. Abrol, paragraph 0094, “…for threat detection and prediction…analyzing, via a computing device, a first data stream associated with a first user…based on the extracted information, the score corresponding to a threshold indicating a potential threat to public safety, the score determination comprising identifying when the score is at or above the threshold; and communicating, via the computing device, an alert to a third party…”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the threat detection by analyzing via a computing device and generate score corresponding to threshold as potential threat indication with Rongyskyy’s teaching of generating score of user activity to ensure threat detection is monitored according to predetermined threshold.
 	With respect to claim 2, Rogynskyy and Abrol disclose the apparatus of claim 1, wherein the operations further comprise: 
 transmitting a trust verification request to one or more of the first client device or a verification device based at least in part on determining that the trust score is below the trust score threshold; updating the trust score to produce an updated trust score based at least in part on receiving a trust verification response from one or more of the first client device or a verification device; and generating, based at least in part on the updated trust score the trust score threshold, an identity confirmation notification or an identity fraud notification (e.g. Rogynskyy, paragraphs 0115, 0119, 0124, 0316 and 0555).  	With respect to claim 3, Rogynskyy and Abrol disclose the apparatus of claim 2, wherein the operations further comprise: determining that the updated trust score meets or exceeds the trust score threshold; and transmitting the identity confirmation notification to at least one of the first client device or the group-based communication system, wherein the identity confirmation notification causes at least one of the first client device or the group-based communication system to grant the first client device access to the group-based communication system (e.g. Rogynskyy, paragraphs 0115, 0119, 0124, 0316 and 0555).  	With respect to claim 4, Rogynskyy and Abrol disclose the apparatus of claim 2, wherein the operations further comprise: 
determining that the updated trust score is below the trust score threshold; and transmitting the identity fraud notification to at least one of the first client device or the group-based communication system, wherein the identity fraud notification initiates a protection action for protecting data transmitted within the group-based communication system (e.g. Rogynskyy, paragraphs 0115, 0119, 0124, 0316 and 0555).  	With respect to claim 5, Rogynskyy and Abrol disclose the apparatus of claim 1, wherein the interaction activity comprises at least one of user input to the first client device via an input mechanism of the first client device, the user input comprising instructions configured to cause the first client device to at least one of: 
transmit a message to a group-based communication server; download or upload a file associated with a message transmitted via the group-based communication server; transmit a search query to the group-based communication server; retrieve or export message content stored in the group-based communication repository via the group-based communication server; access a network in communication with the group-based communication server; or access an input device of the first client device for biometric data (e.g. Rogynskyy, paragraph  0163).  	  With respect to claim 6, Rogynskyy and Abrol disclose the apparatus of claim 1, wherein generating the trust score comprises: 
Rogynskyy discloses generating data structure for trust score but does not explicitly mention using machine-learned model.  
 However, using machine-learned model to generate information occurs overtime (e.g. trust score) is well-known in the art (e.g. Carroll et al., US Patent No. 11,228,490).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement trust score using machine-learned model for their ability to improve and make better decisions and predictions over time 
 	With respect to claim 7, Rogynskyy  discloses the non-transitory computer-readable medium storing computer-executable instructions that, when executed by one or more processors, cause the one or more processors to perform operations comprising: receiving, from a first client device associated with a user profile and a group-based communication system an interaction parameter, the interaction parameter identifying at an interaction activity between a user and the first client device; retrieving a historical interaction parameter associated with the user profile from a group-based communication repository based at least in part on the interaction activity, the historical interaction parameter being associated with the user profile and an interaction type associated with the interaction parameter; generating a data structure, the data structure comprising a portion associated with a comparison of the interaction parameter to the historical interaction parameter; and generating a trust score for the interaction data based at least in part on the data structure (e.g. Rogynskyy, paragraphs 0003-0004, 0029, 0066, 0077 and 0608, “…They may appear in the form of abnormal interaction patters of individuals/groups in social media”; “…communications between individuals or groups of individual…” (paragraphs 0047 and 0050); “…linking electronic activities to node profiles…include accessing a plurality of electronic activities…”; paragraph 0609, “The data processing system 9300 maintains a plurality of node profiles…Each node profile can include information such as first name, last name…each of which are represented by fields having one or more value, each value having a confident score assigned to the value.  The data processing 9300 is configured to update the plurality of node profiles using the plurality of electronic activities”; “…Each electronic activity may identity one or more participants associated with the first record object”; “…nodes can be member nodes or group nodes…”);  paragraphs 0007, 0011 and 0016,  “the method may include determining a respective set of historical electronic activities of the participant linked with each of the plurality of record objects…” paragraph 0011;  “……a record data extractor 230, an attribute value confidence scorer 235” paragraph 0081 and 0089). 
Rogynskyy discloses associate with a comparison of the interaction parameter to the historical interactive parameter (e.g. paragraphs 0007, 0011 and 0016) but does not explicitly mention generating a data structure comprising this element.  However, Rogynskyy discloses the processor may be configured to store in one or more data structure associate between an identifier of the participant and the engagement profile of the participant for the particular record object (e.g. Rogynskyy, paragraphs 0013, 0091-0092).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the data structure in order to identify the data source. 
Moreover, Rogynskyy does not explicitly mention determining that the trust score is below a trust score threshold associated with the interaction activity; and generating, based at least in part on determining that the trust score is below the trust score threshold, an identity fraud notification.  However, Abrol discloses the similar feature (e.g. Abrol, paragraph 0094, “…for threat detection and prediction…analyzing, via a computing device, a first data stream associated with a first user…based on the extracted information, the score corresponding to a threshold indicating a potential threat to public safety, the score determination comprising identifying when the score is at or above the threshold; and communicating, via the computing device, an alert to a third party…”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the threat detection by analyzing via a computing device and generate score corresponding to threshold as potential threat indication with Rongyskyy’s teaching of generating score of user activity to ensure threat detection is monitored according to predetermined threshold. 	With respect to claim 8, Rogynskyy and Abrol disclose the non-transitory computer-readable medium of claim 7, wherein the operations further comprise:
 transmitting a trust verification request to one or more of the first client device or a verification device based at least in part on determining that the trust score is below the trust score threshold; updating the trust score to produce an updated trust score based at least in part on receiving a trust verification response from one or more of the first client device or a verification device; and generating, based at least in part on the updated trust score the trust score threshold, an identity confirmation notification or an identity fraud notification (e.g. Rogynskyy, paragraphs 0115, 0119, 0124, 0316 and 0555).  	With respect to claim 9, Rogynskyy and Abrol disclose the non-transitory computer-readable medium of claim 8, wherein the operations further comprise: determining that the updated trust score meets or exceeds the trust score threshold; and transmitting the identity confirmation notification to at least one of the first client device or the group-based communication system, wherein the identity confirmation notification causes at least one of the first client device or the group-based communication system to grant the first client device access to the group-based communication system (e.g. Rogynskyy, paragraphs 0115, 0119, 0124, 0316 and 0555).  	With respect to claim 10, Rogynskyy and Abrol disclose the non-transitory computer-readable medium of claim 8, wherein the operations further comprise: 
determining that the updated trust score is below the trust score threshold; and transmitting the identity fraud notification to at least one of the first client device or the group-based communication system, wherein the identity fraud notification initiates a protection action for protecting data transmitted within the group-based communication system (e.g. Rogynskyy, paragraphs 0115, 0119, 0124, 0316 and 0555).  	With respect to claim 11, Rogynskyy and Abrol disclose the non-transitory computer-readable medium of claim 7, wherein the interaction activity comprises at least one of user input to the first client device via an input mechanism of the first client device, the user input comprising instructions configured to cause the first client device to at least one of: transmit a message to a group-based communication server; download or upload a file associated with a message transmitted via the group-based communication server; transmit a search query to the group-based communication server; retrieve or export message content stored in the group-based communication repository via the group-based communication server; access a network in communication with the group-based communication server; or access an input device of the first client device for biometric data  (e.g. Rogynskyy, paragraph  0163).  	With respect to claim 12, Rogynskyy and Abrol disclose the non-transitory computer-readable medium of claim 7.
Rogynskyy discloses generating data structure for trust score but does not explicitly mention using machine-learned model.  
 However, using machine-learned model to generate information occurs overtime (e.g. trust score) is well-known in the art (e.g. Carroll et al., US Patent No. 11,228,490).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement trust score using machine-learned model for their ability to improve and make better decisions and predictions over time 
 	With respect to claim 13, Rogynskyy and Abrol disclose the non-transitory computer-readable medium of claim 7, wherein the interaction parameter identifies at least one of:
 a typing pattern, an average typing speed, a recipient list, an average download/upload data speed or amount, a search term list, a message content retrieval or exportation rate, a public or private network access determination, a virtual private network (VPN) access determination, or biometric data (e.g. Rogynskyy, paragraph 0003, “a message content retrieval”).  	With respect to claim 14, Rogynskyy discloses a method comprising: 
receiving, from a first client device associated with a user profile and a group-based communication system, an interaction parameter, the interaction parameter identifying at an interaction activity between a user and the first client device; retrieving a historical interaction parameter associated with the user profile from a group-based communication repository based at least in part on the interaction activity, the historical interaction parameter being associated with the user profile and an interaction type associated with the interaction parameter; generating a data structure, the data structure comprising a portion associated with a comparison of the interaction parameter to the historical interaction parameter; and generating a trust score for the interaction data based at least in part on the data structure  (e.g. Rogynskyy, paragraphs 0003-0004, 0029, 0066, 0077 and 0608, “…They may appear in the form of abnormal interaction patters of individuals/groups in social media”; “…communications between individuals or groups of individual…” (paragraphs 0047 and 0050); “…linking electronic activities to node profiles…include accessing a plurality of electronic activities…”; paragraph 0609, “The data processing system 9300 maintains a plurality of node profiles…Each node profile can include information such as first name, last name…each of which are represented by fields having one or more value, each value having a confident score assigned to the value.  The data processing 9300 is configured to update the plurality of node profiles using the plurality of electronic activities”; “…Each electronic activity may identity one or more participants associated with the first record object”; “…nodes can be member nodes or group nodes…”);  paragraphs 0007, 0011 and 0016,  “the method may include determining a respective set of historical electronic activities of the participant linked with each of the plurality of record objects…” paragraph 0011;  “……a record data extractor 230, an attribute value confidence scorer 235” paragraph 0081 and 0089). 
Rogynskyy discloses associate with a comparison of the interaction parameter to the historical interactive parameter (e.g. paragraphs 0007, 0011 and 0016) but does not explicitly mention generating a data structure comprising this element.  However, Rogynskyy discloses the processor may be configured to store in one or more data structure associate between an identifier of the participant and the engagement profile of the participant for the particular record object (e.g. Rogynskyy, paragraphs 0013, 0091-0092).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the data structure in order to identify the data source. 
Moreover, Rogynskyy does not explicitly mention determining that the trust score is below a trust score threshold associated with the interaction activity; and generating, based at least in part on determining that the trust score is below the trust score threshold, an identity fraud notification.  However, Abrol discloses the similar feature (e.g. Abrol, paragraph 0094, “…for threat detection and prediction…analyzing, via a computing device, a first data stream associated with a first user…based on the extracted information, the score corresponding to a threshold indicating a potential threat to public safety, the score determination comprising identifying when the score is at or above the threshold; and communicating, via the computing device, an alert to a third party…”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the threat detection by analyzing via a computing device and generate score corresponding to threshold as potential threat indication with Rongyskyy’s teaching of generating score of user activity to ensure threat detection is monitored according to predetermined threshold.
 	With respect to claim 15, Rogynskyy and Abrol disclose the method of claim 14, wherein the method further comprises: 
 transmitting a trust verification request to one or more of the first client device or a verification device based at least in part on determining that the trust score is below the trust score threshold; updating the trust score to produce an updated trust score based at least in part on receiving a trust verification response from one or more of the first client device or a verification device; and generating, based at least in part on the updated trust score the trust score threshold, an identity confirmation notification or an identity fraud notification (e.g. Rogynskyy, paragraphs 0115, 0119, 0124, 0316 and 0555). 	With respect to claim 16, Rogynskyy and Abrol disclose the method of claim 15, wherein the method further comprises: determining that the updated trust score meets or exceeds the trust score threshold; and transmitting the identity confirmation notification to at least one of the first client device or the group-based communication system, wherein the identity confirmation notification causes at least one of the first client device or the group-based communication system to grant the first client device access to the group-based communication system (e.g. Rogynskyy, paragraphs 0115, 0119, 0124, 0316 and 0555). .  	With respect to claim 17, Rogynskyy and Abrol disclose the method of claim 15, wherein the method further comprises: 
determining that the updated trust score is below the trust score threshold; and transmitting the identity fraud notification to at least one of the first client device or the group-based communication system, wherein the identity fraud notification initiates a protection action for protecting data transmitted within the group-based communication system (e.g. Rogynskyy, paragraphs 0115, 0119, 0124, 0316 and 0555).   	With respect to claim 18, Rogynskyy and Abrol disclose the method of claim 14, wherein the interaction activity comprises at least one of user input to the first client device via an input mechanism of the first client device, the user input comprising instructions configured to cause the first client device to at least one of: 
transmit a message to a group-based communication server; download or upload a file associated with a message transmitted via the group-based communication server; transmit a search query to the group-based communication server; retrieve or export message content stored in the group-based communication repository via the group-based communication server; access a network in communication with the group-based communication server; or access an input device of the first client device for biometric data (e.g. Rogynskyy, paragraph  0163).  	With respect to claim 19, Rogynskyy and Abrol disclose the method of claim 14, wherein the interaction parameter identifies at least one of: a typing pattern, an average typing speed, a recipient list, an average download/upload data speed or amount, a search term list, a message content retrieval or exportation rate, a public or private network access determination, a virtual private network (VPN) access determination, or biometric data (e.g. Rogynskyy, paragraph 0003, “a message content retrieval”).   	With respect to claim 20, Rogynskyy and Abrol disclose the method of claim 14, wherein generating the trust score comprises: 
Rogynskyy discloses generating data structure for trust score but does not explicitly mention using machine-learned model.  
 However, using machine-learned model to generate information occurs overtime (e.g. trust score) is well-known in the art (e.g. Carroll et al., US Patent No. 11,228,490).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement trust score using machine-learned model for their ability to improve and make better decisions and predictions over time 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONGOC TRAN whose telephone number is (571)272-3843. The examiner can normally be reached 9-5 Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on (571) 272-3811. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TONGOC TRAN/Primary Examiner, Art Unit 2434